ILD 44 (Rev, 09/07/18) Case: 1:20-cv-01404 De COVER SPrrer-? Page 1 of 1 PagelD #:1

The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)

 

 

I. (a) PLAINTIFFS DEFENDANTS
ELAINE KERN BLUESTAR SERVICES, LLC and DZAVAD KRSO
(b) County of Residence of First Listed Plaintiff BUCKS COUNTY, PA County of Residence of First Listed Defendant DUPAGE, IL ee
(Except in U.S. plaintiff cases) (in U.S. plaintiff cases only)

Note: In land condemnation cases, use the location of the tract of land involved.

 

 

(c) Attomeys (firm name, address, and telephone number) Attorneys (if known)
CAVANAGH LAW GROUP, 161 N. CLARK STREET, CHICAGO, IL 60601 SCOTT R. SHINKAN / CLAUSEN MILLER P.C.
312-425-1900 10 S. LASALLE STREET, CHICAGO, IL 60603
spk@cavanaghlawgroup.com sshinkan@clausen.com
Ii. BASIS OF JURISDICTION (check one box, only.) WI. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
(Check one box, only for plaintiff and ane box for defendant.)
_ Ji U.S. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government not a party) Citizen of This State _!1 8! 1 Incorporated or Principal Place [4 [ml4
of Business in This State
_|]2 U.S. Government [B]4 Diversity Citizen of Another State aj2 _| 2 Incorporated and Principal Place 15  _Jj5
Defendant (Indicate citizenship of parties in [rem UL.) of Business in Another State
Citizen or Subject ofa O3 8 3 Foreign Nation Oe 6
Foreign Country

 

 

IV. NATURE OF SUIT (check one box, only.)

   

 

      
    

 

   
 
 

      
 
 

       

   
   

    
 

    

 

        
  

    
    
   

 

 

 

 

 

 

 

 

 

 

 

(77110 Insurance PERSONAL INJURY PERSONAL INJURY | 510 Motions to Vacate Sentence D0 710 Fair Labor Standards Act [1 375 False Claims Act
(1 120 Marine ~ 310 Airplane O 530 General 530 General 2 720 Labor/Management Relations |] 376 Qui Tam (31 USC 3729 (a))
(71130 Miller Act ~~ 315 Airplane Product 1 367 Health Care/ | 535 Death Penalty (2 740 Railway Labor Act 1 400 State Reapportionment
J 140 Negotiable Instrument Liability Pharmaceutical Habeas Corpus: (751 Family and Medical D1 410 Antitrust
[7 150 Recovery of Overpayment — 320 Assaull, Libel & Slander Personal Injury | 540 Mandamus & Other Leave Act 1 430 Banks and Banking
& Enforcement of Judgment 330 Federal Employers’ Product Liability | 550 Civil Rights 2 790 Other Labor Litigation 01 450 Commerce
[1151 Medicare Act Liability 1 368 Asbestos Personal Injury} | 555 Prison Condition LD 791 Employee Retirement 1 460 Deporiation
[J 152 Recovery of Defaulted Student — 340 Marine Product Liability | 560 Civil Detainee — Conditions Income Security Act 01 470 Racketeer Influenced and
Loans (Exeludes Veterans) _. 345 Marine Product Liability of Confinement Corrupt Organizalions
(1 153 Recovery of Veteran's Benefits | 350 Motor Vehicle 1 480 Consumer Credit
(71 160 Stockholders’ Suits 355 Motor Vehicle PERSONAL PROPERTY 1 485 Telephone Consumer
(71 190 Other Contract Product Liability 0) 370 Other Fraud O01 820 Copyrights Protection Act (TCPA)
17 195 Contract Product Liability — 360 Othor Personal Injury 01 37! Truth in Lending D1 830 Patent 1 490 Cable/Sat TV
(71 196 Franchise “362 Personal Injury - 1 380 Other Personal [1 835 Patent — Abbreviated 1 850 Securities/Commodities/
Medical Malpractice Properly Damage New Drug Application Exchange
(1 385 Property Damage 1 $40 Trademark {J 890 Other Statutory Actions
Product Liability 0 891 Agricultural Acts
2 893 Environmental Matters
To RRAL PROPER AL RIGHTS: 3 ANKRE 2 PLT ENG 1 895 Freedom of Information Act
(210 Land Con n — 440 Other Civil Rights 1 422 Appeal 28 USC 158 f 625 Drug Related Scizure ED 86! HIA (1395m 01 896 Arbitration
[1220 Foreclosure “441 Voting 1 423 Withdrawal 28 USC 157 of Property 21 USC 881 OI 862 Black Lung (923) 01 899 Administrative Procedure
[5] 230 Rent Lease & Ejectment 442 Employment 690 Other 1 863 DIWC/DIWW (405(g)) Act/Review or Appeal of
(7) 240 Torts to Land ~ 443 Housing/ 0 864 SSID Title XVI Agency Decision
(21245 Tort Product Liability Accommodations O 865 RSI (405(g)) [1 950 Constitutionality of
[71290 All Other Real Property 445 Amer. w/Disabilities - State Statutes
Employment Application
446 Amer. w/Disabilities - [1 463 Habeas Corpus - Alien ae JER?
Other Detainee (Prisoner Petition) 1 870 Taxes (U.S. Plainti
“448 Education 0 465 Other Immigration or Defendant)
Actions O 871 IRS—Third Party
26 USC 7609
V. ORIGIN (Check ane box, only.)
OF 1 Original 2 Removed from “| 3. Remanded from [ 4 Reinstated or 5 Transferred from [~ 6 Multidistrict — 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation Litigation
(specify) Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filingand [VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
write a brief statement of cause.) case number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
Use a separate attachment if necessary.)
VHI. REQUESTED IN 1 Check if this is a class action Under rule 23, Demand $ 50,000.00 Plus Check Yes only if demanded in complaint.
COMPLAINT: F.R.CV.P. Jury Demand: M Yes [No
IX. RELATED C ASE(S) (See instructions)
IF ANY Judge Case Number _
X. Is this a previously dismissed or remanded case? [_] Yes [MJ No If yes, Case # Name of Judge
Date Signature of attorney of record

02/26/2020 /s/ Scott R. Shinkan

 
